department of the treasury internal_revenue_service washington d c deg ier llatr t tax_exempt_and_government_entities_division index no xxxxxxxxxx xxxxxxxx xk mxxxxxxxxx xxxxxxxxxx legend taxpayera taxpayerb ira y ira z company m sum n dear eae lila ale ek si 2k ee eee this is in response to a letter dated supplemented by additional correspondence dated submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations’ the following facts and representations have been submitted taxpayer a maintained traditional_ira y an individual_retirement_arrangement described in sec_408 of the internal_revenue_code the code with company m taxpayer a’s financial advisor at company m suggested to taxpayer a that it would be a good opportunity to convert his traditional_ira to a roth_ira on this advice taxpayer a signed a roth conversion application with company m on and roth_ira z was established on in the amount of sum n 2k 3k page prior to the ira conversion taxpayer a was not advised by his financial advisor at company m that he was ineligible for a conversion unless he met the required income limits taxpayer a is married to taxpayer b their adjusted_gross_income for exceeded the limit found at sec_408a of the code the accountant who prepared taxpayer a and taxpayer b’s federal_income_tax return assumed that taxpayer a rolled traditional_ira y to another traditional_ira and did not report any portion of the converted ira proceeds as taxable_income on the federal_income_tax return in while preparing taxpayer a and taxpayer b’ sec_2001 joint federal_income_tax return their accountant discovered form_5498 which indicated that taxpayer a’s traditional_ira y had been converted to roth_ira z taxpayer a and taxpayer b’s joint federal_income_tax return was timely filed approximately under a timely filed extension this request for relief under sec_301_9100-3 of the regulations was submitted prior to the service’s discovering taxpayer a’s ineligibility to convert his traditional_ira y to roth_ira z calendar_year is not a closed tax_year based on the above facts and representations you request a ruling that pursuant to of the regulations taxpayer a be granted a period not to exceed six months from the date of this ruling letter to recharacterize his roth_ira z to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer -6 of the lt regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 question and answer -2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during a taxable_year 3k sec_2 page sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after december sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301 b of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied upon a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to convert his traditional_ira y into roth_ira z since taxpayer a’s and taxpayer b’s combined modified_adjusted_gross_income for exceeded dollar_figure taxpayers a and b timely filed with an extension their joint federal_income_tax return taxpayer a was unaware that he was ineligible for the roth conversion until the year calendar_year is not a closed tax_year therefore it is necessary to determine whether taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayer a was ineligible to convert his traditional_ira y to roth_ira z however at the time of the conversion and until he discovered otherwise in date he believed that his traditional_ira y had been properly converted to roth_ira z although taxpayer a was generally aware ‘ees page of an income limitation for a roth_ira_conversion he was not aware that the limit was dollar_figure further taxpayer a was not advised by his financial advisor at company m that he was ineligible to convert traditional_ira y to roth_ira z or of the income limitation upon realizing he was ineligible to convert his traditional_ira y to roth_ira z taxpayer a requested an extension of time to recharacterize his roth_ira z to a traditional_ira with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of the sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira z as a traditional_ira specifically the service has concluded that you have met the requirements of clauses i iii and v of sec_301_9100-3 of the regulations therefore you are granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize this ruling assumes that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_611 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling please contact t ep ra t2 at sincerely signed joyce b flotd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose form_437
